Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The claims enclosed with the RCE submitted on 12/17/2021 were made with respect to the unentered claims submitted 12/01/2021.
Examiner informed Applicants of the informalities concerning the claims and Applicants have submitted a supplemental amendment on 1/14/2022 with respect to the last entered claims submitted 9/01/2021.
Thus, the supplemental amendment submitted 1/14/2022 is entered and this Examiner’s Amendment is with respect to the supplemental amendment submitted 1/14/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathan Evans on 1/14/2022.
Please amend the Claims submitted 1/14/2022 as follows:

112)	(Currently Amended) A see-through near eye optical system capable of producing a perception of more than one virtual [[images]] image in more than one or separate virtual image focal planes, distances, depths, or combinations thereof, simultaneously or at an overlapping period in time, comprising: 
one or more processors; and 
a see-through near eye display and a micro-lenslet array, wherein the see-through near-eye display comprises one or more of a plurality of light-emitting pixels or pixel patterns and the micro-lenslet array comprises one or more lenslets; 
wherein one of the one or more of the plurality of light-emitting pixels or pixel patterns is configured as a pixel patch; 
wherein a patch unit comprises [[a]] the pixel patch in optical communication with a lenslet of the one or more lenslets; 
plurality of patch units on the grid of the plurality of patch units have different optical powers or effective focal lengths; 
wherein the one or more processors determine a first patch unit having a first optical power or effective focal length to activate to produce a first virtual image in a first perceived virtual image focal plane, distance, or depth, and wherein the one or more processors determine a second patch unit having a second optical power or effective focal length to activate to produce a second virtual image in a second perceived virtual image focal plane, distance, or depth, wherein the first patch unit and the second patch unit are activated simultaneously or at the overlapping period in time, and wherein the activation of the first patch unit and the activation of the second patch unit are capable of creating a three-dimensional composite virtual image by at leastCustomer No. 136,071Application No.: 17/103,703 partially overlaying the first virtual image and the second virtual image on a retina of a wearer; and 
wherein the see-through near eye optical system or the one or more processors determine which two or more of the plurality of patch units on the grid of the plurality of patch units to activate relative to one another, thereby capably allowing the see-through near eye optical system to provide for 



121)	(Currently Amended) A see-through near eye optical module capable of producing a perception of virtual images in multiple virtual image focal planes, distances, depths, or combinations thereof, comprising: 
a see-through near eye display and a micro-lenslet array, wherein the see-through near-eye display comprises one or more of a plurality of light-emitting pixels or pixel patterns and the micro-lenslet array comprises one or more lenslets; 
wherein one of the one or more of the plurality of light-emitting pixels or pixel patterns is configured as a pixel patch; 
wherein a patch unit comprises [[a]] the pixel patch in optical communication with a lenslet of the one or more lenslets; 
wherein a first lenslet in a first patch unit has a different optical power or effective focal length than a second lenslet in a second patch unit, and wherein the difference in optical powers or effective focal lengths between the first lenslet and the second lenslet is capable of creating a perception by a wearer of the see-through near eye optical module that a first image created by the first patch unit and a second image created by the second patch unit are at different or separate virtual image focal planes, distances, depths, or combinations thereof; andCustomer No. 136,071
Application No.: 17/103,703wherein a first group of the one or more lenslets in a middle area of a gaze direction of the wearer have an aperture size larger than a second group of the one or more lenslets in a peripheral area of the gaze direction of the wearer.

122)	(Currently Amended) A see-through near eye optical module capable of producing a perception of virtual images in multiple virtual image focal planes, distances, depths, or combinations thereof, comprising: 
a see-through near eye display and a micro-lenslet array, wherein the see-through near-eye display comprises one or more of a plurality of light-emitting pixels or pixel patterns and the micro-lenslet array comprises one or more lenslets; 
wherein one of the one or more of the plurality of light-emitting pixels or pixel patterns is configured as a pixel patch; 
wherein a patch unit comprises [[a]] the pixel patch in optical communication with a lenslet of the one or more lenslets; 
wherein a first lenslet in a first patch unit has a different optical power or effective focal length than a second lenslet in a second patch unit, and wherein the difference in optical powers or effective focal lengths between the first lenslet and the second lenslet is capable of creating a perception by a wearer of the see-through near eye optical module that a first image created by the first patch unit and a second image created by the second patch unit are at different or separate virtual image focal planes, distances, depths, or combinations thereof; and 
wherein a first group of the one or more lenslets supporting direct gaze imaging have a larger aperture than a second group of the one or more lenslets supporting peripheral gaze angles.


127)	(Currently Amended) The see-through near eye optical system of claim 112, wherein the see-through near eye optical system, the see-through near eye display, the micro-lenslet array, or combinations thereof, include or support multiple aperture size lenslets.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 112, the closest prior art as the combination of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1) and Bouchier et al. (U.S. Patent Application Publication 2018/0196265 A1) fails to disclose and/or teach: wherein the one or more processors determine a first patch unit having a first optical power or effective focal length to activate to produce a first virtual image in a first perceived virtual image focal plane, distance, or depth, and wherein the one or more processors determine a second patch unit having a second optical power or effective focal length to activate to produce a second virtual image in a second perceived virtual image focal plane, distance, or depth, wherein the first patch unit and the second patch unit are activated simultaneously or at the overlapping period in time, and wherein the activation of the first patch unit and the activation of the second patch unit are capable of creating a three-dimensional composite virtual image by at leastCustomer No. 136,071Application No.: 17/103,703 partially overlaying the first virtual image and the second virtual image on a retina of a wearer; and wherein the see-through near eye optical system or the one or more processors determine which two or more of the plurality of patch units on the grid of the plurality of patch units to activate relative to one another, thereby capably allowing the see-through near eye optical system to provide for creating the three-dimensional composite virtual image.
For claim 121, the closest prior art as the combination of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1) and Bouchier et al. (U.S. Patent Application Publication 2018/0196265 A1) fails to disclose and/or teach: wherein a first lenslet in a first patch unit has a different optical power or effective focal length than a second lenslet in a second patch unit, and wherein the difference in optical powers or effective focal lengths between the first lenslet and the second lenslet is capable of creating a perception by a wearer of the see-through near eye optical module that a first image created by the first patch unit and a second image created by the second patch unit are at different or separate virtual image focal planes, distances, depths, or combinations thereof; andCustomer No. 136,071 Application No.: 17/103,703wherein a first group of the one or more lenslets in a middle area of a gaze direction of the wearer have an aperture size larger than a second group of the one or more lenslets in a peripheral area of the gaze direction of the wearer.
For claim 122, the closest prior art as the combination of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1) and Bouchier et al. (U.S. Patent Application Publication 2018/0196265 A1) fails to disclose and/or teach: wherein a first lenslet in a first patch unit has a different optical power or effective focal length than a second lenslet in a second patch unit, and wherein the difference in optical powers or effective focal lengths between the first lenslet and the second lenslet is capable of creating a perception by a wearer of the see-through near eye optical module that a first image created by the first patch unit and a second image created by the second patch unit are at different or separate virtual image focal planes, distances, depths, or combinations thereof; and wherein a first group of the one or more lenslets supporting direct gaze imaging have a larger aperture than a second group of the one or more lenslets supporting peripheral gaze angles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613